958 F.2d 91
Roger MAYWEATHER, Plaintiff-Appellant,v.Charles C. FOTI, Jr., et al., Defendants-Appellees.
No. 91-3650

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
April 10, 1992.Rehearing Denied May 20, 1992.
Roger Mayweather, pro se.
Alexander Adam Lambert, Jr., Freeman R. Matthews, Usry & Weeks, Metairie, La., for defendants-appellees.
Appeal from the United States District Court for the Eastern District of Louisiana.
Before JONES, DUHE, and WIENER, Circuit Judges.
EDITH H. JONES, Circuit Judge:


1
Appellant Mayweather challenges the district court's dismissal with prejudice, following a trial to the magistrate, of his complaint for constitutionally inadequate medical care while in the Orleans Parish prison.   To the extent that treatment for his back injury occurred while he was a pretrial detainee, he was entitled to "reasonable medical care," Cupit v. Jones, 835 F.2d 82, 85 (5th Cir.1987);  after conviction, his claim for inadequate medical care would succeed only if he proved that the denial of care constituted "deliberate indifference to serious medical needs."  Estelle v. Gamble, 429 U.S. 97, 104, 97 S.Ct. 285, 291, 50 L.Ed.2d 251 (1976).


2
Contrary to Mayweather's complaints, the record shows that he received continuous treatment for his back injury despite his incarceration.   The treatment may not have been the best that money could buy, and occasionally, a dose of medication may have been forgotten, but these deficiencies were minimal, they do not show an unreasonable standard of care, and they fall far short of establishing deliberate indifference by the prison authorities.   Continuing back pain is unpleasant.   Its existence does not, however, in and of itself demonstrate that a constitutional violation occurred.


3
The judgment of the district court is AFFIRMED.